DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 47 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP Section 608.01(n). Accordingly, the claim has not been further treated on the merits.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-10, 19, 35, 37-38, 46 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (U.S. PGPub. 2018/0374173), hereinafter Chen. 

Regarding claim 1, Chen teaches A computer-implemented method of secure configuration of at least one electronic device (Chen, Paragraph [0010], see “sending, by any blockchain apparatus in the network, the copyright management transaction to all blockchain apparatuses in a trusted network except the blockchain apparatus itself…and instructing, by the persistent blockchain apparatus, all the blockchain apparatuses in the network to synchronize the stored block”, where “all the blockchain apparatuses in the network to synchronize the stored block” is being read as securely configuring at least one electronic device), wherein said electronic device:
	connects to a blockchain database (Chen, Abstract, see “…storing the copyright management transaction in a blockchain for processing, where the blockchain is stored in all blockchain apparatuses”) (Chen, Paragraph [0085], see “The copyright processing apparatus 402 and the license processing apparatus 403 are respectively connected to the blockchain processing apparatus 401”);
	determines from said blockchain database a configuration block comprising block identification data, where the block identification data corresponds to device identification data, stored with the electronic device (Chen, Paragraph [0009], see “the persistent blockchain apparatus constructs all the at least one copyright management transaction that is checked successfully into a block, and sends the constructed block to all blockchain apparatuses in the trusted network except the persistent blockchain apparatus for performing a block check, where the block includes an identifier of a previous block linked in blockchain data, a time at which the block is generated, and the at least one copyright management transaction”, where “block check” is being read as the configuration block comprising block identification data) (Chen, Paragraph [0080], see “The digital content ID is a hash value obtained after a hash operation is performed on the digital content and the address of the owner of the copyright according to a hash algorithm…The digital content hash value is used to identify uniqueness of the digital content, and the digital content ID value is stored in each blockchain processing apparatus and the copyright management client”, where “digital content ID” is being read as comprising device identification data);
	obtains configuration information from said configuration block (Chen, Paragraph [0009], see “the persistent blockchain apparatus instructs all the blockchain apparatuses in the network to synchronize the persistently stored block”, where instructing all the blockchain apparatuses is being read ; and
	using the configuration information, conducting configuration of the electronic device (Chen, Paragraph [0009], see “the persistent blockchain apparatus instructs all the blockchain apparatuses in the network to synchronize the persistently stored block”, where instructing all the blockchain apparatuses in the network to synchronize the persistently stored block is being read as using the configuration information received to conduct configuration of the electronic device). 

	Regarding claim 2, Chen teaches The computer-implemented method of claim 1, wherein the step of determining the configuration block comprises determining the oldest block of the blockchain database, where the block identification data corresponds to the device identification data (Chen, Paragraph [0009], see “the persistent blockchain apparatus constructs all the at least one copyright management transaction that is checked successfully into a block, and sends the constructed block to all blockchain apparatuses in the trusted network except the persistent blockchain apparatus for performing a block check, where the block includes an identifier of a previous block linked in blockchain data, a time at which the block is generated, and the at least one copyright management transaction”, where “block includes an identifier…” is being read as the configuration block comprising block identification data) (Chen, Paragraph [0080], see “The digital content ID is a hash value obtained after a hash operation is performed on the digital content and the address of the owner of the copyright according to a hash algorithm…The digital content hash value is used to identify uniqueness of the digital content, and the digital content ID value is stored in each blockchain processing apparatus and the copyright management client”, where “digital content ID” is being read as comprising device identification data) (Chen, Paragraph [0076], see “Blocks are added to the blockchain data one by one according to a persistent storage time sequence, and every block except a first block in the blockchain data needs to be linked to a previous block thereof…one block is linked to another block in the blockchain data, as in a chain”).

The computer-implemented method of claim 1, wherein the step of determining the configuration block comprises searching for a block, where the block identification data corresponds to the device identification data (Chen, Paragraph [0009], see “the persistent blockchain apparatus constructs all the at least one copyright management transaction that is checked successfully into a block, and sends the constructed block to all blockchain apparatuses in the trusted network except the persistent blockchain apparatus for performing a block check, where the block includes an identifier of a previous block linked in blockchain data, a time at which the block is generated, and the at least one copyright management transaction”, where “block includes an identifier…” is being read as the configuration block comprising block identification data) (Chen, Paragraph [0080], see “The digital content ID is a hash value obtained after a hash operation is performed on the digital content and the address of the owner of the copyright according to a hash algorithm…The digital content hash value is used to identify uniqueness of the digital content, and the digital content ID value is stored in each blockchain processing apparatus and the copyright management client”, where “digital content ID” is being read as comprising device identification data) (Chen, Paragraph [0101], see “querying a copyright transaction from the blockchain processing apparatus 401 according to the digital content ID, where if the copyright transaction is found and an output address of the transaction is equal to the address of the owner of the copyright…it indicates that the digital content copyright is registered and belongs to the address of the owner of the copyright”). 

	Regarding claim 5, Chen teaches The computer-implemented method of claim 1, wherein the device identification data comprises a block identifier and the step of determining the configuration block comprising querying the blockchain database for a block, corresponding to the block identifier (Chen, Paragraph [0080], see “The digital content ID is a hash value obtained after a hash operation is performed on the digital content and the address of the owner of the copyright according to a hash algorithm…The digital content hash value is used to identify uniqueness of the digital content, and the digital content ID value is stored in each blockchain processing apparatus and the copyright management client”, where “digital content ID” is being read as comprising device identification data) (Chen, Paragraph [0101], see “querying a copyright transaction from the blockchain processing 

	Regarding claim 8, Chen teaches The computer-implemented method of claim 1, wherein a configuration pointer is stored with the electronic device and the step of obtaining the configuration information from the configuration block comprises querying the blockchain database using the configuration pointer (Chen, Paragraph [0123], see “where an identifier pointing to a previous block in the blockchain is added to the blockhead, and an identifier of the block may be a hash value of the block, a hash value of a Merkle tree of the copyright management transaction and a time at which the block is created…The block is broadcasted to all copyright processing apparatuses or license processing apparatuses in the trusted network, and the block is stored”, where “an identifier pointing to a previous block” is being read as a configuration pointer, due to the previous block comprising the configuration information as noted above) (Chen, Paragraph [0125], see “The block check process includes: checking whether the block includes the identifier pointing to the previous block, whether the Merkle value of the block is correct, whether a first transaction of the block is a base transaction, and whether the creator of the block satisfies a legal election decision”).

	Regarding claim 9, Chen teaches The computer-implemented method of claim 1, wherein a minimum block height value is stored with the electronic device and the step of determining the configuration block comprises searching for a block, where the block identification data corresponds to the device identification data, and where said search begins from a block of the blockchain database, which corresponds to the minimum block height value (Chen, Paragraph [0089], see “The peer compares a height of a blockchain stored by the peer with a height of a received latest persistent blockchain, and if finding that the height of the locally stored blockchain is less than the height of the latest blockchain, requests block synchronization from any peer, until the height of the local blockchain is consistent with the height of the latest blockchain”).

The computer-implemented method of claim 1, wherein the step of determining the configuration block comprises connecting to a blockchain search server, providing the device identification data to the blockchain search server, and receiving the configuration block (Chen, Paragraph [0024], see “sending, by any copright processing apparatus in the network, the copyright management transaction that is checked successfully to a copyright processing apparatus corresponding to a persistent blockchain processing apparatus in a trusted network…after receiving at least one copyright management transaction, constructing, by the persistent blockchain processing apparatus, the at least one copyright management transaction into a block, and sending the constructed block to all blockchain processing apparatuses in the trusted network for performing a block check, where the block includes an identifier of a previous block linked in blockchain data, a time at which the block is generated, and the at least one copyright management transaction; receiving, by the persistent blockchain processing apparatus, block check responses returned by all the blockchain processing apparatuses in the network, determining that the block check is successful, and storing, by the persistent blockchain processing apparatus, the block in the current blockchain; and instructing, by the persistent blockchain processing apparatus, all blockchain processing apparatuses in the network to synchronize the stored block”, where “synchronizing the stored block” is being read as receiving the configuration block successfully). 

	Regarding claim 19, Chen teaches The computer-implemented method of claim 1,
	wherein the configuration information comprises at least one or more of a configuration script, an electronic link to a configuration script, an electronic link to operating software, an electronic link to an operating software for the electronic device, an electronic link to a firmware, an electronic link to a firmware for the electronic device, an electronic link to a software update, electronic link to a software update for the electronic device, an electronic link to a configuration update, an electronic link to a configuration update for the electronic device, a hash and a signing key and/or a public key of a public key cryptography system (Chen, Paragraph [0063], see “A copyright management client may perform a hash operation on the digital content according to a hash algorithm to obtain a hash value of raw data content, and then perform hash calculation on the hash value of the content according to a hash algorithm and the address of the current owner of the copyright to obtain the digital content ID…the digital content ID is obtained after hash calculation is performed on the hash value of the raw data content and the address of the current owner of the copyright”) (Chen, Paragraph [0079], see “The address is generated after an operation is performed on the public key…The address may be the public key, a hash value of the public key…or the like”). 

	Regarding claim 35, Chen teaches The computer-implemented method of claim 1, wherein the blockchain configuration identification information and/or the device identification data comprises at least random data (A copyright management client may perform a hash operation on the digital content according to a hash algorithm to obtain a hash value of raw data content, and then perform hash calculation on the hash value of the content according to a hash algorithm and the address of the current owner of the copyright to obtain the digital content ID. As the owner of the copyright of the data content changes, the digital content ID of the same data content also changes. Regardless of how it changes, the digital content ID is obtained after hash calculation is performed on the hash value of the raw data content and the address of the current owner of the copyright”). 

	Regarding claim 37, Chen teaches The computer-implemented method of claim 1, wherein the electronic device is an IoT device, a smart device, and/or a wireless device (Chen, Paragraph [0010], see “sending, by any blockchain apparatus in the network, the copyright management transaction to all blockchain apparatuses in a trusted network except the blockchain apparatus itself…and instructing, by the persistent blockchain apparatus, all the blockchain apparatuses in the network to synchronize the stored block”, where “blockchain apparatus” is being read as the electronic device being an IoT, smart and/or wireless device).

	Regarding claim 38, Chen teaches The computer-implemented method of claim 1, wherein the electronic device comprises at least one or more of a sensor, a camera, an actuator, a user interface, a network interface, a wireless interface, a display device, and an I/O interface (Chen, Paragraph [0008], see “receiving, by any blockchain apparatus in a plurality of blockchain apparatuses in a P2P network, a copyright processing request…”).

	Regarding claim 46, Chen teaches An electronic device, comprising:
	a network interface for connecting to a communications network (Chen, Paragraph [0008], see “receiving, by any blockchain apparatus in a plurality of blockchain apparatuses in a P2P network, a copyright processing request…”).; and comprising
	a processing device, connected with the network interface for communicating with the at least one blockchain database device (Chen, Paragraph [0010], see “sending, by any blockchain apparatus in the network, the copyright management transaction to all blockchain apparatuses in a trusted network except the blockchain apparatus itself…and instructing, by the persistent blockchain apparatus, all the blockchain apparatuses in the network to synchronize the stored block”, where “all the blockchain apparatuses in the network to synchronize the stored block” is being read as securely configuring at least one electronic device); wherein
	the processing device is configured to:
	connect to the blockchain database (Chen, Abstract, see “…storing the copyright management transaction in a blockchain for processing, where the blockchain is stored in all blockchain apparatuses”) (Chen, Paragraph [0085], see “The copyright processing apparatus 402 and the license processing apparatus 403 are respectively connected to the blockchain processing apparatus 401”);
	determine from said blockchain database a configuration block comprising block identification data, where the block identification data corresponds to device identification data, stored with the electronic device (Chen, Paragraph [0009], see “the persistent blockchain apparatus constructs all the at least one copyright management transaction that is checked successfully into a block, and sends the constructed block to all blockchain apparatuses in the trusted network except the persistent blockchain apparatus for performing a block check, where the block includes an identifier of a previous block linked in blockchain data, a time at which the block is generated, and the at least one copyright management transaction”, where “block check” is being read as the configuration block comprising block identification data) (Chen, Paragraph [0080], see “The digital content ID is a hash value obtained after a hash operation is performed on the digital content and the address of the owner of the copyright according to a hash algorithm…The digital content hash value is used to identify uniqueness of the digital content, and the digital content ID value is stored in each blockchain processing apparatus and the copyright management client”, where “digital content ID” is being read as comprising device identification data);
	obtain configuration information from said configuration block (Chen, Paragraph [0009], see “the persistent blockchain apparatus instructs all the blockchain apparatuses in the network to synchronize the persistently stored block”, where instructing all the blockchain apparatuses is being read as sending/transmitting the configuration information from said configuration block for the electronic device(s) (apparatuses) to perform respective actions); and
	using the configuration information, configure the electronic device (Chen, Paragraph [0009], see “the persistent blockchain apparatus instructs all the blockchain apparatuses in the network to synchronize the persistently stored block”, where instructing all the blockchain apparatuses in the network to synchronize the persistently stored block is being read as using the configuration information received to conduct configuration of the electronic device).

	Regarding claim 49, Chen teaches A non-transitory computer-readable medium including contents that are configured to cause an electronic device to conduct the method of claim 1 (Chen, Paragraph [0036], see “an embodiment of the present invention provides a computer storage medium, configured to store a computer software instruction used by the foregoing blockchain apparatus…”) (Chen, also see rejection of claim 1). 



	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12, 14-17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Dix et al. (U.S. Patent 10,305,694), hereinafter Dix.


	Regarding claim 12, Chen does not teach the following limitation(s) as taught by Dix: The computer-implemented method of claim 1, wherein said electronic device is additionally configured to conduct a forward update routine in which the electronic device:
	obtains a forward update indicator from the configuration block;
	determines from said blockchain database using the forward update indicator, an updated configuration block having updated configuration information; and
	if the updated configuration block exists, obtains the updated configuration information and using the updated configuration information, conducts configuration of the electronic device.
	(Dix, Column 2, Lines 27 - 52, see “A method for updating configuration data using a blockchain includes: storing, in a memory of a computing device, a plurality of configuration rules; receiving, by a receiving device of the computing device, a blockchain, wherein the blockchain is comprised of a plurality of blocks including at least one update block, and wherein the update block is comprised of at least a block header and one or more configuration transactions…and executing, by a querying module of the computing device, a query on the memory to update the plurality of configuration rules based on the configuration data included in each of the one or more configuration transactions included in the update block included in the plurality of blocks comprising the received blockchain, wherein updating the plurality of configuration rules includes at least one of: (i) adding a new configuration rules to the plurality of configuration rules, (ii) removing a configuration rule from the plurality of configuration rules, and (iii) modifying a configuration rule of the plurality of configuration rules”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a copyright management system, disclosed of Chen, by implementing techniques for efficient distribution of configuration data, comprising of conducting a forward update routine to push updates to electronic devices connected to the blockchain, disclosed of Dix. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques of secure configuration of at least one electronic device, comprising of conducting a forward update routine to push updates to electronic devices connected to the blockchain. This allows for better system management by keeping all of the electronic devices associated with the blockchain system up to date (Dix, Column 2, Lines 27 – 52). 

	Regarding claim 14, Chen as modified by Dix teaches The computer-implemented method of claim 12, wherein the forward update indicator comprises a public update key of a private/public update key pair and the subsequent or younger updated configuration block of the blockchain database comprises data/information that is encrypted with the private update key (Chen, Paragraph [0078], see “A public key and a private key are a key pair obtained by using an encryption algorithm…The public key is generally used to encrypt a session key and verify a digital signature, or encrypt data that may be decrypted by using the corresponding private key”) (Chen, Paragraph [0115], see “where the public key and the private key are used for node authentication, voting and election, and identity-based signature for persistent storage of a block”).

	Regarding claim 15, Chen as modified by Dix teaches The computer-implemented method of claim 14, wherein the updated configuration information is encrypted with the private update key and the electronic device decrypts the updated configuration information using the public update key of a previous or older configuration block (Chen, Paragraph [0078], see “A public key and a private key are a key pair obtained by using an encryption algorithm…The public key is generally used to encrypt a session key and verify a digital signature, or encrypt data that may be decrypted by using the corresponding private key”) (Chen, Paragraph [0265], see “When the check result is that the status is valid, the copyright management client decrypts an encrypted content decryption key by using a private key of the consumer, to obtain the content decryption key. Then the decryption key may be used to decrypt the digital content”). 

	Regarding claim 16, Chen as modified by Dix teaches The computer-implemented method of claim 12, wherein the forward update indicator comprises a hash of verification data and the subsequent or younger updated configuration block of the blockchain database comprises or corresponds to the verification data (Chen, Paragraph [0088], see “The check process is: checking whether a hash value of the previous block included in the new block exists, whether a hash value obtained through calculation by using the Merkle tree for the transaction included in a blockbody matches a hash value included in a blockhead, and whether the block satisfies the consensus constraint…”). 

	Regarding claim 17, Chen as modified by Dix teaches The computer-implemented method of claim 16, wherein the updated configuration block(s) of the blockchain database comprises at least a further hash of further verification data (Chen, Paragraph [0088], see “The check process is: checking whether a hash value of the previous block included in the new block exists, whether a hash value obtained through calculation by using the Merkle tree for the transaction included in a blockbody matches a hash value included in a blockhead, and whether the block satisfies the consensus constraint…”, where “checking whether a hash value of the previous block included in the new block exists” is being read as the updated configuration block of the blockchain database comprising at least a further hash of further verification data, due to the next block required to comprise a hash of the previous block).

	Regarding claim 31, Chen does not teach the following limitation(s) as taught by Dix: The computer-implemented method of claim 1, wherein the method provides one or more of secure bootstrapping, secure re-configuration, and secure update of the at least one electronic device.
	(Dix, Column 2, Lines 47 – 52, see “wherein updating the plurality of configuration rules includes at least one of: (i) adding a new configuration rules to the plurality of configuration rules, (ii) removing a configuration rule from the plurality of configuration rules, and (iii) modifying a configuration rule of the plurality of configuration rules”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a copyright management system, disclosed of Chen, by implementing techniques for efficient distribution of configuration data, comprising providing a secure re-configuration and secure update of the electronic devices connected to a blockchain database, disclosed of Dix.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques of secure configuration of at least one electronic device, comprising providing a secure re-configuration and secure update of the electronic devices connected to a blockchain database. This allows for better security management by pushing secure updates and/or reconfiguring respective electronic devices in order to keep them up to date to avoid potential malware and/or unauthorized compromises within the device (Dix, Column 2, Lines 47 – 52). 


Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of FALK (U.S. PGPub. 2019/0190720), hereinafter Falk. 

	Regarding claim 36, Chen does not teach the following limitation(s) as taught by Falk: The computer-implemented method of claim 1, wherein the configuration identification information and/or the device identification data comprises at least pseudo-random and/or true random data.
	(Falk, Claim 13, see “wherein the at least one second processor is configured so as to form a hash value using the transaction information or using the device usage information or using usage information of the device usage information or using identification information of the device usage information, in each case in accordance with a combination with a random or pseudorandom string of characters”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a copyright management system, disclosed of Chen, by implementing techniques for securing an item of device use information of a device, comprising the device identification data comprising pseudo-random data, disclosed of Falk.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques of secure configuration of at least one electronic device, comprising the device identification data comprising pseudo-random data. This allows for better security management by utilizing pseudorandom data to identify a device, due to the fact that pseudorandom numbers can be generated rapidly, as well as reproduced at a later date given the sequence of numbers known at the starting point (Falk, Claim 13). 


Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of CHEONG et al. (U.S. PGPub. 2019/0280856), hereinafter Cheong. 

	Regarding claim 45, Chen does not teach the following limitation(s) as taught by Cheong: The computer-implemented method of claim 1, wherein the electronic device connects to a first blockchain database and in case no configuration information can be obtained from said first blockchain database, the electronic device connects to at least a second blockchain database to obtain the configuration information.
	(Cheong, Paragraph [0005], see “The IP blockchain system further comprises a controller module in data communication with the first database module, the second database module and a third database module. The controller module is for processing the IP file with a hash function to obtain an IP digest, determining a previous block digest from the previous IP blockchain, appending the previous block digest and the IP reference dataset to the IP digest to obtain an IP datablock, and updating the previous IP blockchain of the first database module with the obtained IP datablock”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a copyright management system, disclosed of Chen, by implementing techniques for applied cryptographic IP management, comprising the electronic device connecting to multiple blockchain databases to acquire information, disclosed of Cheong.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques of secure configuration of at least one electronic device, comprising the electronic device connecting to multiple blockchain databases to acquire information. This allows for a more efficient system for secure configuration of a device, by utilizing multiple blockchain databases in cases where one or more blockchain databases are not available (Cheong, Paragraph [0005]). 



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                    

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433